Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/17/2022.
Claim(s) 1-19 is/are pending. Claim(s) 1, 5-6, 8, 13-17 is/are amended.	
Response to Arguments
Applicant's arguments filed 8/17/2022 in regards to the prior art rejections to the pending claims have been fully considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. Applicant asserts, pg. 9-10, that Pezeshkian nor Gettings teach the amendments to the independent claims. However, as stated below in the 35 USC 103 section of this Office action, Pezeshkian in combination with Jiwani teach all of the limitations of the amended independent claims. 
Specification
Specification corrections have been approved. Specification objections of the most recent Office action have been removed.
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed.
Applicant’s amendments have created new claim objections. See below.
Claims 1-19 are objected to because the component “remote control vehicle” of the amendments to claims 1, 8, and 17 do not comprise hyphens, whereas the other recitations of the component in the claims do (i.e., “remote-control vehicle”). 
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-11, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshkian et al. (US 8,103,212 B1), hereafter referred to as Pezeshkian, in view of Jiwani et al. (US 2020/0166929 A1), hereafter referred to as Jiwani. 
Regarding claim 1, Pezeshkian teaches an apparatus for establishing a communications network, the apparatus comprising: 
a remote-control vehicle (“mobile platform”, Fig. 5, Fig. 8, “autonomous & radio-controlled”, C2, line 40) configured for wireless communication (“radio 80 may be any radio capable of operating as a node in an ad hoc telecommunications network 20”, C2, lines 44-46, see also Fig. 1 and Fig. 5); and 
a plurality of wireless communication devices (“relay device”, Fig. 1, “multiple relay devices 60”, C4, lines 46-47, Fig. 6 and Fig. 8) carried by a part (“deployer 70 may be mounted to any surface of the mobile platform 30”, C2, lines 34-35) of the remote-control vehicle, 
wherein the remote-control vehicle is configured to selectively eject or dispense the plurality of communication devices as deployed devices within a signal deprived environment (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8), 
wherein each deployed device is capable of wireless communication with the remote-control vehicle and with one or more other of the deployed devices (“relay device 60 is configured to operate as a node in the network 20, thus preserving the network 20 between the mobile platform 30 and the base station 40”, C2, lines 8-10, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8), 
wherein each deployed device of the plurality of wireless communication devices and the remote-control vehicle is configured to define a part of the communication network (“ad hoc telecommunications network 20”, Fig. 5) with a control unit (“base station 40”, Fig. 5) disposed at a distance from the remote-control vehicle (“shown in FIG. 1, is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40, as shown in FIG. 5”, C1, line 66-C2, line 2, “relay device 60 is configured to operate as a node in the network 20, thus preserving the network 20 between the mobile platform 30 and the base station 40”, C2, lines 8-10).
While Pezeshkian discloses “video cameras” and “microphones” of the “mobile platform 30” (C7, line 58 – C8, line 1) which are ejected as “alternate payloads 470” (Fig. 15) for the purpose of providing communication between users of the “mobile platform” and the “base station 40” (Fig. 5), Pezeshkian does not explicitly teach: wherein the remote control vehicle is equipped with video communication capability providing video communication among users at the control unit and the remote control vehicle, audio communication capability providing audio communication among users at the control unit and the remote control vehicle, and/or video capability providing video feedback from the remote control vehicle to a user at the control unit.
However, Jiwani teaches detection and communication of safety events, comprising:
wherein a remote control vehicle is equipped with video communication capability providing video communication among users at a control unit and the remote control vehicle, audio communication capability providing audio communication among users at the control unit and the remote control vehicle, and/or video capability providing video feedback from the remote control vehicle to a user at the control unit (“environment 100 includes a vehicle 102 including a vehicle device 104….an audio-video surveillance (AVS) device 108….The vehicle device 104, the OBD device 106, the AVS device 108, the driver device 110, and/or the passenger device 112 communicate with the safety server 120, the transportation server 122, and the database server 124 over a third communication network 130”, para. 0040, Fig. 1, “AVS device 108 is a computing device that is embedded inside the vehicle 102. The AVS device 108 includes different types of devices (e.g., audio-capturing and image-capturing devices or sensors) that are integrated in vital areas of the vehicle 102 for capturing and generating AVS data….The AVS device 108 communicates the AVS data and/or the anomalies and/or the malicious intents to the safety server 120 or the database server 124”, para. 0044, “Examples of the safety server 120 include, but are not limited to, a personal computer, a laptop, or a network of computer systems”, para. 0056, “Examples of the database server 124 include, but are not limited to, a personal computer, a laptop, or a network of computer systems”, para. 0068).
Both Pezeshkian and Jiwani teach remote-control vehicles configured for wireless communication. Jiwani further teaches wherein the remote-control vehicle is equipped with video and audio communication abilities providing video and audio communication between users at the remote-control vehicle and a control unit (para. 0040, 0044, 0056, 0068). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Pezeshkian with the teachings of Jiwani such that the “mobile platform” (Fig. 5) of Pezeshkian is equipped with “audio-capturing and image-capturing devices or sensors” (para. 0044), as taught by Jiwani. The motivation for doing so would be for “audio and video surveillance of the surrounding environment including at least one of the vehicle 102” (para. 0058) and to record “safety incidents” encountered by the remote-controlled vehicle, as taught by Jiwani (para. 0067). The examiner notes that the amendment of claim 1 (“wherein the remote control vehicle is equipped…”) does not relate the “video communication capability”, “video capability” or “audio communication capability” to the “wireless communication devices” in the claim such that these capabilities are tied to the communication network. 

Regarding claim 8, Pezeshkian teaches a system for establishing and maintaining a communications network, the system comprising: 
a control unit (“base station 40”, Fig. 5) operated from a base location in or near a signal deprived environment (“Obstacles 50, also shown in FIG. 5, between the base station 40 and the mobile platform 30 cause the signal strength A of the network 20 to diminish.”, C2, lines 2-5); 
a remote-control vehicle (“mobile platform”, Fig. 5, Fig. 8, “autonomous & radio-controlled”, C2, line 40) operable by wireless communication (“radio 80 may be any radio capable of operating as a node in an ad hoc telecommunications network 20”, C2, lines 44-46, see also Fig. 1 and Fig. 5) with the control unit within the signal deprived environment (“shown in FIG. 1, is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40, as shown in FIG. 5”, C1, line 66-C2, line 2); and 
a plurality of wireless communication devices (“relay device”, Fig. 1, “multiple relay devices 60”, C4, lines 46-47, Fig. 6 and Fig. 8) carried by a part (“deployer 70 may be mounted to any surface of the mobile platform 30”, C2, lines 34-35) of the remote-control vehicle, 
wherein each of the plurality of wireless communication devices can be selectively ejected or dispensed as a deployed device within the signal deprived environment from the remote-control vehicle through wireless communication with the control unit (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8),  
wherein the communications network (“ad hoc telecommunications network 20”, Fig. 5) is established and/or maintained between the control unit and the remote-control vehicle through any one or more of the deployed devices of the plurality of wireless communication devices (“relay device 60 is configured to operate as a node in the network 20, thus preserving the network 20 between the mobile platform 30 and the base station 40”, C2, lines 8-10).
While Pezeshkian discloses “video cameras” and “microphones” of the “mobile platform 30” (C7, line 58 – C8, line 1) which are ejected as “alternate payloads 470” (Fig. 15) for the purpose of providing communication between users of the “mobile platform” and the “base station 40” (Fig. 5), Pezeshkian does not explicitly teach: wherein the remote control vehicle is equipped with video communication capability providing video communication among users at the control unit and the remote control vehicle, audio communication capability providing audio communication among users at the control unit and the remote control vehicle, and/or video capability providing video feedback from the remote control vehicle to a user at the control unit.
However, Jiwani teaches detection and communication of safety events, comprising:
wherein a remote control vehicle is equipped with video communication capability providing video communication among users at a control unit and the remote control vehicle, audio communication capability providing audio communication among users at the control unit and the remote control vehicle, and/or video capability providing video feedback from the remote control vehicle to a user at the control unit (“environment 100 includes a vehicle 102 including a vehicle device 104….an audio-video surveillance (AVS) device 108….The vehicle device 104, the OBD device 106, the AVS device 108, the driver device 110, and/or the passenger device 112 communicate with the safety server 120, the transportation server 122, and the database server 124 over a third communication network 130”, para. 0040, Fig. 1, “AVS device 108 is a computing device that is embedded inside the vehicle 102. The AVS device 108 includes different types of devices (e.g., audio-capturing and image-capturing devices or sensors) that are integrated in vital areas of the vehicle 102 for capturing and generating AVS data….The AVS device 108 communicates the AVS data and/or the anomalies and/or the malicious intents to the safety server 120 or the database server 124”, para. 0044, “Examples of the safety server 120 include, but are not limited to, a personal computer, a laptop, or a network of computer systems”, para. 0056, “Examples of the database server 124 include, but are not limited to, a personal computer, a laptop, or a network of computer systems”, para. 0068).
Both Pezeshkian and Jiwani teach remote-control vehicles configured for wireless communication. Jiwani further teaches wherein the remote-control vehicle is equipped with video and audio communication abilities providing video and audio communication between users at the remote-control vehicle and a control unit (para. 0040, 0044, 0056, 0068). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Pezeshkian with the teachings of Jiwani such that the “mobile platform” (Fig. 5) of Pezeshkian is equipped with “audio-capturing and image-capturing devices or sensors” (para. 0044), as taught by Jiwani. The motivation for doing so would be for “audio and video surveillance of the surrounding environment including at least one of the vehicle 102” (para. 0058) and to record “safety incidents” encountered by the remote-controlled vehicle, as taught by Jiwani (para. 0067). The examiner notes that the amendment of claim 1 (“wherein the remote control vehicle is equipped…”) does not relate the “video communication capability”, “video capability” or “audio communication capability” to the “wireless communication devices” in the claim such that these capabilities are tied to the communication network.

Regarding claim 17, Pezeshkian teaches a method for establishing and maintaining a communications network, the method comprising: 
operating, from a control unit (“base station 40”, Fig. 5), a remote-control vehicle or unit (“mobile platform”, Fig. 5, Fig. 8, “autonomous & radio-controlled”, C2, line 40), into a signal deprived environment (“Obstacles 50, also shown in FIG. 5, between the base station 40 and the mobile platform 30 cause the signal strength A of the network 20 to diminish.”, C2, lines 2-5, “shown in FIG. 1, is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40, as shown in FIG. 5”, C1, line 66-C2, line 2);  
monitoring signal strength (“signal strength A”, C5, lines 34-38) between the control unit and the remote-control vehicle or unit (“first processor 300 is configured to communicate over the network 20, to monitor the signal strength A, and to send a signal to the second processor 310 when the signal strength A drops below the threshold value X”, C5, lines 34-38); 
before or upon detection of a signal reduction at or below a minimum signal strength threshold (“threshold value X”, C5, lines 34-38), ejecting or dispensing, by the remote-control vehicle, a wireless communication device (“relay device”, Fig. 1, “multiple relay devices 60”, C4, lines 46-47, Fig. 6 and Fig. 8) within the signal deprived environment (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8);
further operating the remote-control vehicle or unit into the signal deprived environment (“FIG. 5 shows how a relay device 60 may be placed in the vicinity of position B to allow the mobile platform 30 to continue around obstacle 50 towards position C”, C4, lines 40-43).
While Pezeshkian discloses “video cameras” and “microphones” of the “mobile platform 30” (C7, line 58 – C8, line 1) which are ejected as “alternate payloads 470” (Fig. 15) for the purpose of providing communication between users of the “mobile platform” and the “base station 40” (Fig. 5), Pezeshkian does not explicitly teach: providing video communication among users at the control unit and the remote control vehicle, providing audio communication among users at the control unit and the remote control vehicle, and/or providing video feedback from the remote control vehicle to a user at the control unit.
However, Jiwani teaches detection and communication of safety events, comprising:
providing video communication among users at a control unit and a remote control vehicle, providing audio communication among users at the control unit and the remote control vehicle, and/or providing video feedback from the remote control vehicle to a user at the control unit (“environment 100 includes a vehicle 102 including a vehicle device 104….an audio-video surveillance (AVS) device 108….The vehicle device 104, the OBD device 106, the AVS device 108, the driver device 110, and/or the passenger device 112 communicate with the safety server 120, the transportation server 122, and the database server 124 over a third communication network 130”, para. 0040, Fig. 1, “AVS device 108 is a computing device that is embedded inside the vehicle 102. The AVS device 108 includes different types of devices (e.g., audio-capturing and image-capturing devices or sensors) that are integrated in vital areas of the vehicle 102 for capturing and generating AVS data….The AVS device 108 communicates the AVS data and/or the anomalies and/or the malicious intents to the safety server 120 or the database server 124”, para. 0044, “Examples of the safety server 120 include, but are not limited to, a personal computer, a laptop, or a network of computer systems”, para. 0056, “Examples of the database server 124 include, but are not limited to, a personal computer, a laptop, or a network of computer systems”, para. 0068).
Both Pezeshkian and Jiwani teach remote-control vehicles configured for wireless communication. Jiwani further teaches wherein the remote-control vehicle is equipped with video and audio communication abilities providing video and audio communication between users at the remote-control vehicle and a control unit (para. 0040, 0044, 0056, 0068). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Pezeshkian with the teachings of Jiwani such that the “mobile platform” (Fig. 5) of Pezeshkian is equipped with “audio-capturing and image-capturing devices or sensors” (para. 0044), as taught by Jiwani. The motivation for doing so would be for “audio and video surveillance of the surrounding environment including at least one of the vehicle 102” (para. 0058) and to record “safety incidents” encountered by the remote-controlled vehicle, as taught by Jiwani (para. 0067). The examiner notes that the amendment of claim 1 (“wherein the remote control vehicle is equipped…”) does not relate the “video communication capability”, “video capability” or “audio communication capability” to the “wireless communication devices” in the claim such that these capabilities are tied to the communication network.

Regarding claims 2 and 10, Pezeshkian further teaches a dispensing device (“deployment mechanism 100”, Fig. 1 and Fig. 6) on the remote-control vehicle, the dispensing device configured to hold and/or selectively eject or dispense the plurality of wireless communication devices (“deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 12-13).

Regarding claims 3 and 11, Pezeshkian further teaches wherein the remote-control vehicle or the dispensing device includes a magazine (“multi-bay deployer 75”, Fig. 6 and Fig. 8) holding the plurality of wireless communication devices.

Regarding claims 7 and 9, Pezeshkian further teaches wherein each deployed device of the plurality of wireless communication devices automatically activates when ejected or dispensed from the remote-control vehicle (“Each relay device 60 may have an internal magnetic activation switch (not shown) configured to switch in the absence of a local magnetic field, thus activating the relay device 60”, C4, lines 52-54).

Regarding claim 15, Pezeshkian further teaches wherein the remote-control vehicle is configured to eject or dispense one of the plurality of wireless communication devices before or when a signal reduction is detected when a signal (“signal strength A”, C5, lines 34-38) between the control unit and the remote-control vehicle falls to or below a minimum signal strength threshold (“threshold value X”, C5, lines 34-38) (“first processor 300 is configured to communicate over the network 20, to monitor the signal strength A, and to send a signal to the second processor 310 when the signal strength A drops below the threshold value X”, C5, lines 34-38, “Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13).

Regarding claims 16 and 19, Pezeshkian further teaches wherein signal reduction is determined based on monitoring Signal-to-Noise Ratio (SNR), signal strength (“signal strength A”, C5, lines 34-38), signal bandwidth, Radio Signal Strength Indicator (RSSI), or any combination thereof.

Regarding claim 18, Pezeshkian further teaches repeating, one or more times, the steps of monitoring, ejecting or dispensing, and further operating (This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20).






Claim(s) 4-6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshkian et al. (US 8,103,212 B1) in view of Jiwani et al. (US 2020/0166929 A1), further in view of Gettings et al. (US 9,246,573 B1), hereafter referred to as Gettings. 
Regarding claims 4 and 12, Pezeshkian in view of Jiwani do not explicitly teach wherein a spent magazine can be replaced on the remote-control vehicle with a loaded magazine.
However, Gettings teaches repeater devices and methods of use, comprising:
wherein a spent magazine (“dispenser 40”, Fig. 7a, see C4, lines 39-44), on a remote-controlled vehicle (“robot 100”, Fig. 7c, “As shown in FIG. 7c, the dispenser 40 can be mounted on a robot 100”, C5, lines 12-13), configured to hold a plurality of wireless communication devices (“repeater devices 10”, Fig. 1, “As shown in FIGS. 6a, 6b, and 6c, the repeater device can be deployed with a dispenser 40”, C4, lines 44-46) can be replaced with a loaded magazine (“As shown in FIG. 7a, the dispenser 40 can include a holding mechanism 41 configured to hold, deploy, stabilize, reload, and/or load one or more repeater devices 10”, C4, lines 47-49, Gettings does not explicitly teach wherein the “dispenser 40” is replaced when it is spent, however, this is inherent as Gettings teaches “The repeater device can be disposable”, C4, line 31, and “The repeater device can be dispensed or deployed via a dispenser”, C4, lines 39-40, thus it is inherent that the once the repeater device is disposed after it has been deployed, the dispenser would be replaced with a loaded dispenser).

Regarding claims 5 and 13, Pezeshkian in view of Jiwani do not explicitly teach wherein a spent magazine can be reloaded on the remote-control vehicle with additional wireless communication devices.
However, Gettings teaches repeater devices and methods of use, comprising:
wherein a spent magazine (“dispenser 40”, Fig. 7a, see C4, lines 39-44) on a remote-controlled vehicle (“robot 100”, Fig. 7c, “As shown in FIG. 7c, the dispenser 40 can be mounted on a robot 100”, C5, lines 12-13), configured to hold a plurality of wireless communication devices (“repeater devices 10”, Fig. 1, “As shown in FIGS. 6a, 6b, and 6c, the repeater device can be deployed with a dispenser 40”, C4, lines 44-46) can be reloaded (“reload”, C4, lines 47-49) with a loaded magazine (“As shown in FIG. 7a, the dispenser 40 can include a holding mechanism 41 configured to hold, deploy, stabilize, reload, and/or load one or more repeater devices 10”, C4, lines 47-49).
Regarding claims 4-5, 12-13, all of the components are known in Pezeshkian in view of Jiwani and in Gettings. Both Pezeshkian in view of Jiwani and Gettings teach deploying wireless communication devices in signal deprived environments (“as shown in FIG. 10b, the robot 100 can distribute or deploy repeater devices 10 along the robot's security patrol route in a building 300 having at least one source of wireless interference or signal attenuation 330”, C6, lines 31-34, Gettings). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pezeshkian in view of Jiwani with the teachings of Gettings such that the “multi-bay deployer 75” (Fig. 6 and Fig. 8) of Pezeshkian is replaced or reloaded as taught by Gettings (see citations of Gettings above) to achieve the predictable result of using the “multi-bay deployer 75” after all of the “multiple relay devices 60” (C4, lines 46-47) of Pezeshkian have been deployed, similarly taught by Gettings (“The dispenser can be operated by a…robot; can dispense one or more repeater devices simultaneously and/or in succession; can be mounted on a vehicle...or any other suitable mode of transportation”, C5, lines 7-10).

Regarding claims 6 and 14, Pezeshkian in view of Jiwani do not explicitly teach wherein the remote-control vehicle is further equipped with one or more of sensor capability, light emitting capability, and/or infra-red illumination.
However, Gettings teaches repeater devices and methods of use, comprising:
wherein a remote-controlled vehicle (“robot 100”, Fig. 7c) is equipped with one or more of sensor capability, light emitting capability, and/or infra-red illumination (“The robot can be equipped with an IR detector and can use measurements of the frequency of activity from the IR LED in the repeater device to gather temperature information”, C6, lines 13-16).
All of the components are known in Pezeshkian in view of Jiwani and in Gettings. Both Pezeshkian and Gettings teach deploying wireless communication devices in signal deprived environments (“as shown in FIG. 10b, the robot 100 can distribute or deploy repeater devices 10 along the robot's security patrol route in a building 300 having at least one source of wireless interference or signal attenuation 330”, C6, lines 31-34, Gettings). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pezeshkian in view of Jiwani with the teachings of Gettings by implementing the “IR detector” (C6, lines 13-16), as taught by Gettings into the “mobile platform” (Fig. 5, Fig. 8) of Pezeshkian. The motivation for doing so would be to “use measurements of the frequency of activity from the IR LED in the repeater device to gather temperature information” (C6, lines 13-16) as taught by Gettings. 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666